Citation Nr: 1111595	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an obsessive compulsive personality disorder.

2.  Entitlement to service connection for a depressive disorder, to include major depression.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2005 by the VARO in Salt Lake City, Utah, denying the Veteran's claims for service connection for an obsessive compulsive personality disorder, depression (claimed as major depression), and PTSD.  

An issue as to the characterization of a spinal disability, which the Veteran claimed should include both his lumbar and thoracic spine segments, was raised in March 2009 correspondence to the RO.  He stated that he was not seeking a higher rating, only a change in how his spinal disorder was characterized.  Such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  

The appeal is REMANDED to the RO via VA's Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2007 substantive appeal, determined by the RO to have been timely filed, the Veteran requested in writing a hearing before the Board, sitting at the RO, as to the current claims.  No further action was taken by VA to furnish the requested hearing, nor is there any indication in the record that he has withdrawn his hearing request or otherwise declined to appear.  Remand is thus required to afford the requested hearing before the Board, sitting at the RO.  

Accordingly, this case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before the Board, sitting at the RO, or in lieu thereof, if so desired by the Veteran, a videoconference hearing at the RO before a Veterans Law Judge of the Board at the next available opportunity.

The purpose of this REMAND is to ensure due process, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

